               Case 1:18-cv-08196-KHP Document 97 Filed 10/31/19 Page 1 of 1

     NEW YORK                                                                                                            SHANGHAI
      LONDON                                                                                                              ATLANTA
    SINGAPORE                                                                                                            BALTIMORE
   PHILADELPHIA                                          FIRM and AFFILIATE OFFICES                                     WILMINGTON
     CHICAGO                                                                                                                MIAMI
  WASHINGTON, DC                                                                                                        BOCA RATON
  SAN FRANCISCO                                                                                                         PITTSBURGH
                                                     STEVEN T. KNIPFELBERG
  SILICON VALLEY                                                                                                          NEWARK
                                                    DIRECT DIAL: +1 973 424 2019
     SAN DIEGO                                                                                                           LAS VEGAS
                                                   PERSONAL FAX: +1 973 556 1571
    LOS ANGELES                                  E-MAIL: stknipfelberg@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                            LAKE TAHOE
      BOSTON                                              www.duanemorris.com                                            MYANMAR
     HOUSTON                                                                                                                OMAN
      AUSTIN                                                                                                      A GCC REPRESENTATIVE OFFICE
                                                                                                                       OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                   ALLIANCES IN MEXICO
                                                                                                                       AND SRI LANKA



October 31, 2019

VIA ECF

Honorable Katharine H. Parker, U.S.M.J.
U.S. District Court
Southern District of New York
500 Pearl Street
New York , New York 10007-1312

          Re:        BankUnited, N.A. v. Blue Wolf Investments, LLC, et al.
                     Civil Action No.: 1:18-cv-8196

Dear Judge Parker:

        Our office represents Plaintiff BankUnited, N.A. (“Plaintiff”) in the above-referenced
matter. We are pleased to advise the Court that Plaintiff and Defendant Mayer Gold have reached
a confidential settlement of this matter. The parties are currently in the process of executing the
settlement documents. In accordance with the Court’s directive, we intend to provide Your Honor
with a copy of the settlement agreement following our filing a Motion to Seal.

          We thank the Court for its kind attention to this matter.

                                                                           Respectfully,

                                                                           /s/Steven T. Knipfelberg

                                                                           Steven T. Knipfelberg
STK:tjs
cc: Jordan Pilevsky, Esq. (via ecf)




D UANE M ORRIS LLP    A DELAWARE LIMITED LIABILITY PARTNERSHIP                                 GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                     PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
